Filed 12/16/22 Estate of Bowman CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 Estate of ALFREDO BOWMAN,                                             B315723

 Deceased.                                                             (Los Angeles County
                                                                       Super. Ct. No. 16STPB03261)


 PATSY BOWMAN,

           Petitioner and Appellant,

           v.

 DR. SEBI’S OFFICE, INC. et al.,

           Objectors and Respondents.




     APPEAL from an order of the Superior Court of Los
Angeles County, Daniel Juarez, Judge. Reversed.
     Decker Law and James D. Decker for Petitioner and
Appellant.
     DLA Piper, Justin R. Sarno, Stephanie Peatman and
Connor M. Scott for Objectors and Respondents.
                     ______________________

      Alfredo Bowman died in a Honduran jail in 2016, leaving
behind an international herbal-supplement empire, at least two
women claiming to be his widow, and several would-be heirs to
his estate. This case involves a claim by one of the purported
widows, appellant Patsy Bowman, to a portion of the herbal-
supplements empire. Patsy1 filed a petition in probate court
seeking to dispossess two of Alfredo’s business partners of their
ownership stake in Alfredo’s supplement company, respondent
Dr. Sebi’s Office, Inc. (DSOI). She argued that Alfredo’s partners
improperly diluted Alfredo’s ownership in DSOI, which she
claims originated as a business venture between herself and
Alfredo and was community property.
       The probate court granted summary judgment in favor of
respondents on the ground that Patsy had failed to file her
petition within the three-year statute of limitations for fraud.
(Code Civ. Proc., § 338, subd. (d).) The divestiture of shares to
Alfredo’s partners occurred in 2015, but Patsy did not file her
petition until 2019. Patsy claimed she did not learn of the
divestiture until 2018, but the probate court found her claim of
actual knowledge beside the point. In the court’s view, Patsy’s
claim was time-barred because the undisputed facts showed she
had reason to know she was being cut out of the business as early




      1 We refer to the members of the Bowman family by their
first names to avoid confusion. We intend no disrespect.




                                2
as 2013 and she failed to exercise reasonable diligence to follow
up on those facts.
      Patsy contends the trial court erred, and we agree. If, as
Patsy alleges, she and Alfredo were still married at the time of
his death, while he was alive Alfredo owed fiduciary duties to
Patsy, including a “sua sponte duty . . . to furnish information
concerning the disposition of community assets.” (In re Marriage
of Prentis-Margulis & Margulis (2011) 198 Cal.App.4th 1252,
1271.) When a breach of fiduciary duty prevents a party from
learning of an injury, the statute of limitations does not begin
running until the injury is in fact discovered. (Estate of Young
(2008) 160 Cal.App.4th 62, 77.) There are genuine issues of
material fact as to whether this rule applies here, and therefore
when the statute of limitations on Patsy’s claim began running.
We therefore reverse the trial court’s order granting summary
judgment.
            FACTS AND PROCEEDINGS BELOW
       Alfredo claimed that he began developing and selling
herbal supplements under the name Dr. Sebi in the early 1980s.
According to Pasty, Alfredo taught her to make herbal products
in 1981, and they established a Los Angeles Dr. Sebi’s office
together in 2000. Patsy did most of the work making
supplements and handling day-to-day operations, while Alfredo
was the public face of the business. In 2004 or 2005, Alfredo
moved to Honduras, leaving Patsy to manage the business in Los
Angeles. In 2006, the two were married. The marriage
certificate listed Los Angeles as their place of residence. Around
2009, Patsy moved to Florida to open a second Dr. Sebi’s location




                                3
in Miami.2 In 2011, she filed articles of organization in Florida
for Dr Sebi’s Office LLC.3 She listed herself, Alfredo, and their
daughter Xave Chapman as managing members.
       In October 2013, the relationship between Patsy and
Alfredo came to an abrupt end. In Patsy’s account, she
discovered in 2011 that Alfredo had a one-year-old daughter
named Taiwa in Honduras with another woman. Patsy found
this particularly hurtful because Alfredo previously had another
daughter, Saama, with a third woman about 20 years earlier.
Patsy nevertheless forgave him and helped take care of Taiwa
when she was in Honduras, but in October 2013, the situation
became intolerable when Patsy saw Facebook postings involving
Alfredo that she found “disrespectful.”
       As Patsy later recounted in a deposition, she and Alfredo
fought, and she decided to leave Alfredo behind and move to
Grenada to live with her sister. In their final conversation after
the fight, Patsy talked with Alfredo about the future of the
business. Alfredo told Patsy that he was considering putting a

      2  In her petition in probate court, Patsy alleged that she
moved to Florida in 2013, but this is inconsistent with her 2011
filing of articles of organization for Dr Sebi’s Office LLC, in which
she listed an address in the Miami metro area. We therefore
assume that she moved to Florida in 2009, as she alleged in the
cross-complaint she later filed against Alfredo after he sued her.
      3 This is one of several business entities organized under
variations of the Dr. Sebi’s brand name. It should not be
confused with DSOI, one of the respondents in this case, nor the
other entities with similar names, such as Dr. Sebi, Inc, and Dr.
Sebi Urua Health Club International, LLC, which Alfredo later
alleged that Patsy and her associates organized to compete with
him and siphon away his company’s resources.




                                  4
woman named Jenny Villasenor4 and respondent Pablo Medina
in charge of the business, and Patsy told him she didn’t think it
was a good idea. They talked about the money in the company’s
bank account, and Patsy said, “[y]ou know very well I don’t even
go to that bank. You know, you can take—you can have
everything. I don’t really care.”
       On November 15, 2013, Alfredo, Patsy, and Xave filed
articles of dissolution for Dr. Sebi’s Office, LLC in Florida.
According to the document, the company was dissolving due to a
“conflict of interest.” From this point forward, Patsy stopped
communicating with Alfredo, but she did not seek a legal
separation or divorce. Patsy continued creating herbal
formulations with the help of her daughter. Patsy also set up a
new business in the Caribbean under the name Mrs. Dr. Sebi’s
Products.5 By Patsy’s estimation, approximately 80 percent of
the former customers of Dr. Sebi shifted to her new company
after the split. At no point during this time did Patsy receive any
dividend payments, nor any communication regarding the
business of DSOI.
       In March 2014, Alfredo filed articles of incorporation for
DSOI. DSOI and Medina contend the new business vehicle was
formed because Patsy coordinated the theft of inventory and bank
account funds from the LLC’s Los Angeles office. Patsy disputes

      4   Alfredo subsequently named Villasenor as executor to his
estate.
      5 In his lawsuit against Patsy, Alfredo alleged that Patsy
owned another company, International Healing, Inc. Patsy
claimed that her friend Jaymie “Nina” Collins was the sole owner
of International Healing, Inc., but acknowledged selling herbal
supplements through that company.




                                  5
those claims, and asserts DSOI was the new corporate form for
the same business she and Alfredo started before marriage and
operated during the marriage.
      In October 2015, DSOI issued 50 percent of the company’s
shares to Alfredo, and 25 percent each to Medina and Villasenor,
whom Alfredo hired to help manage the business following
Patsy’s departure. According to the minutes of the DSOI board of
directors, Alfredo made a capital contribution of $20 for his
shares, and Villasenor and Medina contributed $10 each.
      In May 2014, Alfredo filed suit against Patsy and several
other individuals and companies. In his complaint, Alfredo
alleged that Patsy and several other defendants breached their
fiduciary duties to Alfredo by forming competing businesses
under the Dr. Sebi brand name that attempted to siphon
business from Alfredo. Neither party points to any information
in the record before us as to when Patsy was served or otherwise
made aware of this suit.
      Alfredo died while in police custody in Honduras on
August 6, 2016. In his will, dated October 1, 2015, he left half of
his shares in DSOI to his daughter Saama, and half to his
daughter Taiwa. He stated that he had once been married to
Alethia J. Bowman, but that the two had divorced. He did not
mention Patsy in his will.6
      On August 13, 2018, Villasenor, whom Alfredo had
appointed executor of his estate, filed an inventory of Alfredo’s

      6 There is no further information in the record about
Alethia. Another purported widow, Melba Bowman, later filed a
petition in the probate case. She produced a 1957 Mississippi
marriage license listing herself as Alfredo’s wife and claimed that
the two had never divorced.




                                 6
estate. The sole asset listed was Alfredo’s 50 percent ownership
stake in DSOI, with an appraised value of $1.4 million. On
March 4, 2019, Patsy filed a petition under Probate Code7 section
850, subdivision (a)(2)(D) asking the probate court to determine
that all of DSOI belonged to Alfredo’s estate, and that DSOI was
community property of Patsy and Alfredo, followed by a first
amended petition in March 2020. Respondents demurred on the
ground that Patsy’s objection was time-barred. The probate court
sustained the demurrer with leave to amend.
       Patsy filed the operative second amended petition in
November 2020. In this petition, she made two primary
allegations relevant here. First, she claimed that she and Alfredo
jointly owned the Dr. Sebi’s business prior to its incorporation as
DSOI, and that her interest in the assets underlying DSOI
survived the incorporation. Villasenor and Medina, who paid
only $10 for their respective ownership stakes in DSOI, thus
diluted both Patsy and Alfredo’s ownership while contributing
virtually nothing in exchange. Second, she alleged that her
claims were not time-barred because the delayed discovery rule
applied. She claimed that she did not discover that Alfredo had
given Villasenor and Medina stock in DSOI until August 2018,
when Villasenor filed the inventory and appraisal of Alfredo’s
estate. Thus, when Patsy filed her petition less than one year
later, she acted within the limitations period for claims of fraud
and conversion.
       Respondents again filed a demurrer, which the probate
court overruled. Respondents filed a motion for summary


      7 Unless otherwise specified, subsequent statutory
references are to the Probate Code.




                                 7
judgment arguing that Patsy’s claims were time barred because
“plaintiffs are charged with a duty to investigate claims with
reasonable diligence and the undisputed facts establish that
Patsy was on inquiry notice of her claims but did nothing to
investigate.” After full briefing and argument, the court granted
the motion, finding, “based on the undisputed facts, [that] Patsy
. . . is not blamelessly ignorant of the cause of her injuries.
Accordingly, she may not rely on the delayed discovery rule.
Therefore, the [s]econd [a]mended [p]etition is barred by the
statute of limitations.”
         Patsy filed a notice of appeal from the order granting the
motion for summary judgment.
                          DISCUSSION
      The parties dispute whether the trial court’s order granting
summary judgment is appealable, as well its correctness. Before
we address those arguments, we first provide some background
on section 850.
A.     Section 850 Petitions
       Under section 850, an interested party to an estate may file
a petition requesting that the court make an order to recover the
decedent’s “real or personal property, title to or possession of
which is held by another.” (§ 850, subd. (a)(2)(D).) This statute
“does not contemplate an award of damages to anyone. The
statutory scheme’s purpose is to effect a conveyance or transfer of
property belonging to a decedent or a trust or another person
under specified circumstances, to grant any appropriate relief to
carry out the decedent’s intent, and to prevent looting of
decedent’s estates.” (Estate of Kraus (2010) 184 Cal.App.4th 103,
117.) In adjudicating a petition, the probate court has “the power




                                 8
to determine the whole controversy between the parties before
it.” (Id. at p. 114.)
       Although a claim under section 850, subdivision (a)(2)(D)
provides parties a method to recover property on behalf of the
estate, it can also allow an heir or creditor of the estate to assert
her own interest in property. For example, in Estate of Myers
(2006) 139 Cal.App.4th 434, a creditor of the decedent used a
petition under section 850 to attempt unwinding a fraudulent
transfer of property from the decedent to the decedent’s
daughter’s boyfriend. (Id. at p. 437.) In form, the creditor asked
the court for an order requiring the boyfriend to return the profits
from the sale of the property to the estate, but in substance the
purpose of the petition was for the creditor to obtain repayment
of the debt. (Id. at pp. 439-440.) The court held that the creditor
was an “interested person” and therefore had standing to bring
the petition under section 850. (Estate of Myers, supra, at
pp. 440-441.)
       Except when the Probate Code provides a specific rule
otherwise, probate proceedings are governed by “the rules of
practice applicable to civil actions.” (§ 1000.) For this reason,
“[g]enerally speaking, the claim underlying a section 850 petition
in probate is subject to the same statute of limitations that would
apply had an ordinary civil suit been brought.” (Estate of Yool
(2007) 151 Cal.App.4th 867, 874, fn. 5.) By the same logic, we
address a motion for summary judgment in a proceeding under
section 850 according to the same standards as in an ordinary
civil suit. (See Estate of Myers, supra, 139 Cal.App.4th at p. 444.)




                                  9
B.     The Trial Court’s Order Granting Summary
       Judgment is Appealable
       Respondents contend that we must dismiss the appeal
because the probate court’s summary judgment order is not an
appealable judgment. We disagree.
       There are two different provisions that appear to make the
trial court’s order in this case appealable, but respondents allege
that the order fits neither of them. Under Code of Civil
Procedure section 437c, subdivision (m)(1), summary judgment is
appealable, but an order granting a motion for summary
judgment is not appealable. (Saben, Earlix & Associates v. Fillet
(2005) 134 Cal.App.4th 1024, 1030.) When the party on the
losing end of a summary judgment motion files an appeal
prematurely, courts do not typically punish the party by
dismissing the appeal. Instead, so long as the order granting
summary judgment “is followed by a judgment, the appellate
court may deem the premature notice of appeal to have been filed
after the entry of judgment.” (Mukthar v. Latin American
Security Service (2006) 139 Cal.App.4th 284, 288.) Respondents
contend that this exception does not apply because the court did
not issue a judgment after granting summary judgment.
       Separately, under section 1300, subdivision (k), an order
“[a]djudicating the merits of a claim made under” section 850 is
appealable. (See also Code Civ. Proc., § 904.1, subd. (a)(10) [“an
order made appealable by the Probate Code” is appealable].)
Respondents contend that this provision also does not apply to
Patsy’s appeal because the dismissal of a claim under the statute
of limitations is not an adjudication on the merits. (See, e.g.,
Mid-Century Ins. Co. v. Superior Court (2006) 138 Cal.App.4th
769, 776-777 [listing cases].)




                                10
       We are not persuaded by respondents’ arguments. As
Patsy notes, strong policy reasons support holding in other
contexts that a ruling on the basis of the statute of limitations is
not a determination on the merits. For example, in Mid-Century
Ins. Co. v. Superior Court, supra, 138 Cal.App.4th 769, the court
addressed a law extending the statute of limitations for parties
injured in the 1994 Northridge earthquake to sue insurance
companies. The law contained an exception for claims that had
previously been “litigated to finality” (Code Civ. Proc., § 340.9,
subd. (d)(1)), but the court held that the exception did not apply
to cases that had previously been dismissed as barred by the
statute of limitations. The court explained that “the express
purpose of [Code of Civil Procedure] section 340.9 [was] to revive
exactly those claims that had been precluded by the statute of
limitations.” (Mid Century Ins. Co., supra, at p. 777.)
       Other cases hold that the termination of an action on the
basis of the statute of limitations is not an adjudication on the
merits for purposes of res judicata (e.g., Koch v. Rodlin
Enterprises (1990) 223 Cal.App.3d 1591, 1595-1596) or for
malicious prosecution (Lackner v. LaCroix (1979) 25 Cal.3d 747,
749). The reasons for these decisions are again plain. Res
judicata prevents parties from relitigating matters that have
already been finally decided. If a claim has been previously
rejected only because the plaintiff failed to file it on a timely
basis, then there has been no determination of the merits of the
claim, and no reason to believe that litigating the question in a
new case would be wasteful. (See Koch v. Rodlin Enterprises,
supra, at p. 1596.) In the case of malicious prosecution, the
plaintiff must show that he or she was innocent of the wrongful
conduct the defendant previously alleged. In Lachner v. LaCroix,




                                11
supra, at page 751, the court noted that a dismissal of a prior
case on the basis of the statute of limitations fails to establish
that innocence.
       There is no comparable justification for denying Patsy the
right to appeal the probate court’s decision in this case. The
probate court’s denial of her petition was the final disposal of her
claim. The Legislature has made grants of summary judgment
appealable, and final dispositions of petitions under section 850
appealable. There is no reason to suppose that the Legislature
intended to create an exception for cases where summary
judgment in a petition under section 850 is granted on the basis
of the statute of limitations. To dismiss Patsy’s appeal on this
ground would elevate form over substance, and hinder the
orderly administration of the probate proceeding by
unnecessarily delaying appellate review of Patsy’s statute of
limitation claim, which the trial court found dispositive of her
only alleged interest in the estate. As the court explained in a
similar situation in Estate of Miramontes-Najera (2004) 118
Cal.App.4th 750, “we may consider [an order] a final judgment
for purposes of appeal when as here, [it has] all the earmarks of a
final judgment. Nothing remains for judicial consideration
concerning the [petition], the order[ is] the only judicial ruling[ ]
regarding the [petition], and there is no other avenue for
appellate review. Under these circumstances, the order[ is]
appealable as a final judgment. [Citations.]” (Id. at p. 755.)
C.    The Undisputed Facts Do Not Show Patsy’s Petition
      Is Time-barred
      The operative petition does not allege specific causes of
action as would a civil complaint. Instead, Patsy describes
respondents’ alleged misconduct and asks the court for an order




                                 12
directing Medina and Villasenor to convey their shares in DSOI
to the estate. Nevertheless, we agree with both parties that the
gravamen of Patsy’s petition is an allegation of fraud in Medina
and Villasenor obtaining their 50 percent ownership stake in
DSOI.
       A three-year statute of limitations applies in cases of fraud
or mistake, subject to the condition that “[t]he cause of action . . .
is not deemed to have accrued until the discovery, by the
aggrieved party, of the facts constituting the fraud or mistake.”
(Code Civ. Proc., § 338, subd. (d).) Although the text of the
statute suggests that actual knowledge of an injury is required to
begin the limitations period, “ ‘the courts have read into the
statute a duty to exercise diligence to discover the facts. The rule
is that the plaintiff must plead and prove the facts showing:
(a) Lack of knowledge. (b) Lack of means of obtaining knowledge
(in the exercise of reasonable diligence the facts could not have
been discovered at an earlier date). (c) How and when [s]he did
actually discover the fraud or mistake. Under this rule
constructive and presumed notice or knowledge are equivalent to
knowledge.’ ” (Parsons v. Tickner (1995) 31 Cal.App.4th 1513,
1525.)
       Respondents argue that, under this rule, Patsy did not file
her petition within the limitations period. The issuance of shares
to Medina and Villasenor occurred in October 2015, but Patsy did
not file her petition until March 2019, three-and-one-half years
later. Furthermore, respondents argue that the delayed
discovery rule does not apply because Patsy had reason to believe
she had suffered an injury—the loss of control of the business—as
early as October or November 2013, when it should have been
clear to Patsy that Alfredo meant to run the Dr. Sebi’s operation




                                 13
without her involvement. Patsy testified in a deposition that her
final conversation with Alfredo occurred around this time, and
she told him, “you can have everything. I don’t really care.” She
acknowledged that, from that point forward, she received no
income from the business, nor any communication from Alfredo
about its prospects. According to respondents, this was sufficient
to put Patsy on notice that her ownership interest in the Dr.
Sebi’s business was at risk, even if the transfer of shares to
Villasenor and Medina had not yet occurred.
       Respondents’ argument might be persuasive if not for
Patsy’s alleged fiduciary relationship with Alfredo. Under
Family Code section 721, subdivision (b), “in transactions
between themselves, spouses are subject to the general rules
governing fiduciary relationships that control the actions of
persons occupying confidential relations with each other. This
confidential relationship imposes a duty of the highest good faith
and fair dealing on each spouse, and neither shall take any unfair
advantage of the other.” One of the obligations of this fiduciary
relationship is to provide an “accurate and complete disclosure of
all assets and liabilities in which the party has or may have an
interest or obligation and all current earnings, accumulations,
and expenses, including an immediate, full, and accurate update
or augmentation to the extent there have been material changes.”
(Fam. Code, § 2102, subd. (a)(1).) Under these statutes, the
spouse managing a community asset has a “sua sponte duty . . .
to furnish information concerning the disposition of community
assets.” (In re Marriage of Prentis-Margulis & Margulis, supra,
198 Cal.App.4th at p. 1271.) This obligation continues even if
spouses formally separate up to “the date of the distribution of
the community . . . asset.” (Fam. Code, § 2102, subd. (a).)




                               14
        At the summary judgment stage, “the court must ‘consider
all of the evidence’ and ‘all’ of the ‘inferences’ reasonably drawn
therefrom ([Code Civ. Proc.], § 437c, subd. (c)), and must view
such evidence [citations] . . . [citations], in the light most
favorable to the opposing party.” (Aguilar v. Atlantic Richfield
Co. (2001) 25 Cal.4th 826, 843.) We review the court’s decision to
grant a motion for summary judgment de novo. (Ryan v. Real
Estate of Pacific, Inc. (2019) 32 Cal.App.5th 637, 642.)
        In this case, Patsy has produced evidence that she and
Alfredo were married but never divorced, and that they together
started the business that was later incorporated as DSOI.
Construing the evidence in the light most favorable to petitioner,
Alfredo was a fiduciary given his marriage to Patsy. And because
Alfredo was a fiduciary, Patsy was not under an obligation to
inquire or investigate what Alfredo was doing with a community
property business even if she had suspicions.8 Nor given the
applicable summary judgment standard did Patsy’s statement to
Alfredo during a marital argument that “you can have
everything” obviate Alfredo’s sua sponte duty to furnish
information concerning the later disposition of the community
business. (In re Marriage of Prentis-Margulis & Margulis, supra,
198 Cal.App.4th at p. 1271.)9


      8 The spousal fiduciary duty, of course, runs both ways and
applies equally to Patsy and her own business dealings during
the marriage.
      9 Counsel for respondents suggested at oral argument that
merely by making this statement, summary judgment was proper
because Patsy renounced her interest in DSOI. We reject this
claim because “[w]e do not consider arguments that are raised for




                                15
       Instead, “[w]here the facts adequately allege breach of
fiduciary duty or undue influence, the courts will allow a date-of-
discovery rule to be applied.” (Estate of Young, supra, 160
Cal.App.4th at p. 77; accord, Strasberg v. Odyssey Group, Inc.
(1996) 51 Cal.App.4th 906, 916.) This approach “ ‘ “is particularly
appropriate when the [fiduciary] maintains custody and control of
a plaintiff’s property or interests.” [Citation]’ [Citation].” (Estate
of Young, supra, at p. 77.) The reasons for a date-of-discovery
rule applying in this situation, and not a duty to investigate rule,
are straightforward. As the court explained in Parsons v.
Tickner, supra, 31 Cal.App.4th 1513, “ ‘[t]he fiduciary
relationship carries a duty of full disclosure, and application of
the discovery rule “prevents the fiduciary from obtaining
immunity for an initial breach of duty by a subsequent breach of
the obligation of disclosure.” [Citation.]’ ” (Id. at p. 1526.)
       Thus, even if Patsy had reason to suspect Alfredo was
shutting her out of the business, that suspicion was insufficient
to trigger a duty to investigate given Alfredo’s alleged fiduciary
duty. Because there are disputed factual issues as to whether
Alfredo was a fiduciary (and thus whether the date-of-discovery



the first time at oral argument.” (Haight Ashbury Free Clinics,
Inc. v. Happening House Ventures (2010) 184 Cal.App.4th 1539,
1554, fn. 9.) In addition, the argument fails on the merits
because alleged community property such as DSOI cannot
become the separate property of one spouse by oral declaration.
(See, e.g., Fam. Code, § 852, subd. (a) [“A transmutation of real or
personal property is not valid unless made in writing by an
express declaration that is made, joined in, consented to, or
accepted by the spouse whose interest in the property is
adversely affected”].)




                                 16
rule applies), summary judgment on the basis of Patsy having a
duty of inquiry was error.
       We note that the allegations in Patsy’s petition do not
solely involve a breach of fiduciary duty by Alfredo in failing to
disclose to her the disposition of community assets. In addition,
Patsy alleges that Villasenor and Medina themselves committed
fraud, possibly by forging Alfredo’s signature on the stock
certificates and board minutes or possibly by exercising undue
influence on Alfredo and convincing him to sign documents he did
not understand. But respondents’ statute of limitations
argument is that Patsy “knew, or should have at least suspected,
the basis of her claims of corporate malfeasance as early as
2013.” That can be the case only to the extent that Patsy’s claims
arise from Alfredo’s decision to exclude her from ownership of
DSOI. Nothing about Alfredo’s alleged conduct in 2013 or 2014
could have put Patsy on inquiry notice that Villasenor and
Medina might later attempt to swindle Alfredo out of half of his
ownership stake in DSOI. It is true that “[a] plaintiff need not be
aware of the specific ‘facts’ necessary to establish the claim” in
order for the statute of limitations to begin running; it is
sufficient that “the plaintiff has a suspicion of wrongdoing, and
therefore an incentive to sue.” (Jolly v. Eli Lilly & Co. (1988) 44
Cal.3d 1103, 1111.) But a plaintiff’s suspicion of wrongdoing by
one party cannot begin the clock running on misconduct by
another party when the second party has not yet committed the
alleged misconduct.
       In one view, Patsy’s claims arise from Alfredo’s conduct in
2013 and 2014, in which case (construing the facts in the light
most favorable to Patsy for summary judgment purposes) she was
entitled to depend on Alfredo’s fiduciary duty to disclose any




                                17
planned disposition that would erase her interest in community
property. Alternatively, her claims arise from Villasenor’s and
Medina’s alleged fraud in taking a 50 percent interest in DSOI
without Alfredo’s consent. In the latter case, nothing in the
record before us suggests that Patsy had reason to suspect the
wrongdoing until Villasenor filed the inventory of the estate in
August 2018, less than one year before Patsy filed her petition.
In either scenario, summary judgment in favor of respondents
based on the statute of limitations is inappropriate.
                          DISPOSITION
      The trial court’s order granting summary judgment is
reversed. Appellant is awarded her costs on appeal.
      NOT TO BE PUBLISHED


                                          WEINGART, J.


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




                               18